DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a tampering detection wiring must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 4is/are rejected under 35 U.S.C. 103 as being unpatentable over  Andre et al (US 2018/0205170)in view of Brodsky  (US 2017/0094820)

With regard to claim 1 ,Andre et al disclose in information processing apparatus comprising: a circuit board (21c)that has an electronic device (20), a first contact (a contact for 22), and a pin hole ( a hole for 35) ; a cover (21b) that covers the electronic device and the first contact on the circuit board; and a case that accommodates the circuit board and the cover, wherein| the cover includes: a second contact (22)that is in contact with the first contact:: a through hole that absorbs dimensional tolerance and a positioning pin (35)  that corresponds to the pin hole of the circuit board, and the cover is attached to a back face of the case by inserting a predetermined screw (23) into the through hole, and is positioned by inserting the positioning pin (35)into the pin hole on the circuit board.
 Brodsky et al disclose *Fig. 8a) a tampering detection wiring (821) that is connected to the second contact (at 812) and that is a wiring for tampering detection of the cover (820)
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to tampering detection wiring, as taught by Brodsky et al, to  make secure electronic  communications (Brodsky et al)
 With regard to claim 2 ,Andre et al disclose that the predetermined screw is a stepped screw.
With regard to claim 3 ,Andre et al disclose that the electronic device (20) is a card connector.
With regard to claim 4 ,Andre et al -Brodsky et al  the structure of the disclose information processing apparatus which is assembling using the steps claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        								9/01/22